DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I and Species E in the reply filed on April 29, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the examiner to search and examiner all the claims presented.  This is not found persuasive because the product as claimed can be used in a materially different process of using that product such as removing tissue through ablation means which do not require the specifics of using plasma, as required by the method claim.  These differences require a different field of search by using different search strategies and/or queries.  The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 is dependent on claim 1, which has been cancelled.  The examiner is reading this as being dependent on claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-32 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al (2005/0119647) in view of Hovda et al (6,063,079).
Referring to claims 21, 22, 23, 24 and 35, He et al teaches an electrosurgical apparatus comprising: a first electrode (28) having a deflectable tip comprising a lattice that is generally symmetric in shape (paragraphs 0043 and 0151-0159; Figure 32); a second electrode (212 and/or 214a-c) (paragraphs 0158-0159; Figure 32); and the first electrode (28) has a smaller surface area than the second electrode (212 and/or 214a-c); and a manipulation means in mechanical communication with the first electrode (paragraphs 0038 and 0042); said manipulation means configured to change the shape of the first electrode (paragraphs 0038 and 0042).
He et al teaches using various ablation energy (paragraph 0029), however fails to expressly teach wherein: the first electrode is configured as an active electrode for the removal of tissue such that tissue removal occurs primarily through vaporization by formation of a plasma.  Hovda et al teaches an analogous electrosurgical apparatus comprising a first and second electrode wherein wherein the first electrode is configured as an active electrode for the removal of tissue such that tissue removal occurs primarily through vaporization by formation of a plasma (Col. 10, lines 20-38; Col. 14, lines 42-56 and Col. 25, lines 15-37; Figures 17A and 17B).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the apparatus, as taught by He et al, to cause tissue removal occurring through vaporization by formation of plasma, as taught by Hovda et al, in order to minimize damage and necrosis to the underlying tissue (Col. 4, lines 64-67).

Referring to claims 25, 26 and 36, the modified He reference teaches wherein a region distal (near 212) to the active electrode (28) is non-plasma forming and is capable of acting as a return (paragraphs 0158, 0159 and 0161).

 	Referring to claims 27 and 37, He et al teaches wherein at least a portion of the second electrode is not capable of direct tissue contact (214a-c) (paragraphs 0158-0159; Figure 32).  If the catheter is not fully inserted in the patient then the proximal electrodes are not capable of direct tissue contact.

Referring to claim 28, the modified He reference teaches wherein the first electrode is configured to change shape (via manipulation means as shown in Figure 32) resulting in an increase of its effective vaporization zone without any substantial change in the surface area ratio of the first electrode to the second electrode (paragraphs 0038 and 0042).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify first electrode that changes shape, as taught by He et al, to cause tissue removal occurring through vaporization by formation of plasma, as taught by Hovda et al, in order to minimize damage and necrosis to the underlying tissue (Col. 4, lines 64-67).

Referring to claim 29, He et al teaches wherein a portion of the first electrode (28) is partially surrounded by the second electrode (212 and/or 214a-c) (paragraphs 0158-0159; Figure 32). 

Referring to claim 30, He et al teaches wherein the manipulation means manipulates the diameter of the first electrode (paragraphs 0038 and 0042; shown in Figures 4 and 5)

Referring to claim 31, the modified He reference teaches wherein the first electrode shape change (via manipulation means as shown in Figure 32) results in an increase of its effective vaporization zone without any substantial change in active electrode surface area (paragraphs 0038 and 0042).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the first electrode that changes shape, as taught by He et al, to cause tissue removal occurring through vaporization by formation of plasma, as taught by Hovda et al, in order to minimize damage and necrosis to the underlying tissue (Col. 4, lines 64-67).

Referring to claim 32, He et al teaches wherein the first electrode is a braided electrically conductive material (paragraph 0043).  

Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al (2005/0119647) in view of Hovda et al (6,063,079) as applied to claim 21 above, and further in view of David K. Swanson (6,023638).
Referring to claim 33, He et al fails to teach wherein the first electrode has an active surface extending less than 270 degrees around the axis of the electrode assembly.  Swanson teaches an analogous electrosurgical apparatus comprising a first electrode that changes shape with manipulation means wherein the first electrode has an active surface extending less than 270 degrees around the axis of the electrode assembly (Col. 18, line 52 through Col. 19, line 34; Figures 13A and 13B).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the first electrode, as taught by He et al, to have an active surface extending less than 270 degrees around the axis of the electrode assembly, as taught by Swanson, in order to form complex patterns or treat large areas (Col. 19, lines 31-34).

Referring to claim 34, He et al fails to teach wherein the first electrode shape change is in the form of a bulge that is one-sided, axially non-uniform in nature.  Swanson teaches an analogous electrosurgical apparatus comprising wherein the first electrode shape change is in the form of a bulge that is one-sided, axially non-uniform in nature (Col. 18, line 52 through Col. 19, line 34; Figures 13A and 13B).  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the first electrode, as taught by He et al, to have the first electrode shape change is in the form of a bulge that is one-sided, axially non-uniform in nature, as taught by Swanson, in order to form complex patterns or treat large areas (Col. 19, lines 31-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/SAMANTHA M GOOD/Examiner, Art Unit 3794